Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 1 of 50

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES H. BRADY, INDEX No.
Plaintiff,
¥. COMPLAINT
NYP HOLDINGS, INC., d/b/a THE NEW YORK JURY DEMAND
POST, and KATHIANNE BONIELLO,

Defendants.
x

Plaintiff James H. Brady complains as follows: |
PRELIMENARY STATEMENT

1. Inthis case, Plaintiff James H. Brady will prove that New York Post
reporter Kathianne Boniello (““Boniello”) and the New York Post wrote and published a
brutally defamatory and false online news story on April 3, 2021 titled “Judge Judy’s
son Gregory Sheindlin sues court gadfly for ‘defamatory’ videos” on the New York Post
website with actual malice against James H. Brady, at the following URL:
https://nypost.com/202 1/04/03/idge-judys-son-gregory-shemdlin-sues-court-gadfly/

2. In this case Brady will prove there was a coordinated disinformation
campaign between Bonicllo, The New York Post, Judge Judy’s son Gregory Sheindlin
and Mr. Sheindlin’s attorney Michael Sussman with the intent of prejudicing a soon-to-

be selected Federal jury pool in New York City in the case Sheindlin v. Brady, 21-cv-

01124.
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 2 of 50

3. Part of the strategy of the coordinated disinformation campaign to create a
tainted jury pool against Brady was to not let Brady know the story was going to come
out and to not give him an opportunity to defend himself against any of the cruel, false
claims that were presented as facts by the New York Post and its reporter Boniello.

4. The evidence proves Boniello and the New York Post knew at the time they
uploaded the story that what they were writing was totally false, malicious, and would
be totally humiliating and mentally debilitating to Brady.

5. Nothing in the April 3,2021 story or its caption remotely portrays the facts
truthfully and is filled with mudslinging accusations outside of the four corners of the
case Sheindlin y Brady that Boniello was claiming to be reporting on.

6. The April 3, 2021 story and its wildly untrue and defamatory content were
deliberately kept secret from Brady so that Brady could not dispute or correct the pre-
planned coordinated disinformation campaign that was plotted against Plaintiff prior to
the start of jury selection for the trial of .Sheindlin v Brady.

7. Unquestionably, Boniello, and the New York Post knew the wording of the
story heading was maliciously horrific, and the brutal content of the article against
Brady that were uploaded at 6:46 pm on April 3, 2021, was also totally false and
defamatory, and were meant to influence and taint the jury pool and create a jury bias

against Brady and in favor of Sheindlin.
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 3 of 50

8. As part of a coordinated disinformation campaign, Boniello made over 18
completely false claims in her April 3, 2021 news story and refused to retract a single
item after being asked to do so in a letter to her, dated April 6, 2021.

9. The reason why the New York Post and Boniello did not contact Brady for
comment before the April 3, 2021 story was uploaded was because they did not want
Brady’s comments and evidence to interfere with the predetermined brutal negative
narrative of what they wanted to print about private citizen Brady.

10. In truth, the only time Boniello ever contacted Brady for comment was in
an email February 12, 2021 at 11:58 telling him about a negative story she was planning
on running about him at 5pm on that day.

11. Brady didn’t even see the email until after 3pm and was preparing for an
oral argument that day in the case Sheindlin v Brady.

12. Brady’s email reply disproved her pre-determined false claims and the story
was killed.

13. The reason why 50 days later, April 3, 2021 Boniello did not ask Brady for
comment before publishing was because she did not want the facts and truth to prevent
her from demonizing Brady and portraying Sheindlin as the victim of Brady’s
derangement before the Jury trial was to begin.

14. The portrayal written in the caption and the news story was the direct

opposite of the truth and the facts.
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 4 of 50

15. Mr. Boniello and The New York Post knew at the time they printed the
story that it was actually Brady that was victimized by Sheindlin and his criminal fraud
scheme that forced the sale of Brady’s family business Studio 450 and stole over $1.7

million from Brady on September 5, 2018.

16. In Boniello’s February 12, 2021 email, she did not disclose the pile of false
accusations that she planned on printing as facts in the negative article she first planned
to print on that day and 5pm.

17. _ Boniello knew from the information Brady had sent by email on February
12,2021 and the days that followed that the things she was going to print as true facts
were disproven and totally false.

18. Despite Boniello being provided with evidence by Brady of how the
negative story she planned to printing on February 12, 2021 was totally false, 50 days
later on April 3, 2021, Boniello proceeded to print the brutal story filled with
undisclosed accusations as a surprise coordinated disinformation campaign attack on
Brady, and without giving Brady a chance to defend himself against any of the 18 cruel
and defamatory statements that were made by Boniello in her April 3, 2021 news story.

19. The April 3, 2021 article proves Boniello quotes Brady in only two lines at
the very end of the story and falsely represents these comments as a reply and chance for

Brady to comment before the April 3, 2021 story is printed.
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 5 of 50

20. The comments that Boniello falsely represents as giving Brady a chance to
comment before the April 3, 2021 story is uploaded were actually just two of the many
comments Brady gave to Boniello 50 days earlier on February 12, 2021 when Brady’s
facts forced the Boniello to abort her planned February 12, 2021 smear campaign against
Brady.

21. The first and only time Boniello ever contacted Brady for comment was on
February 12, 2021 so the totally false unjustified personal attacks by the New York Post
on a private citizen has led to humiliation and great embarrassment because the article
was filled with false personal attacks on Brady’s character that were all made with actual
malice.

22. The statements, attributions, and accusations made in the April 3, 2021
article went far beyond the scope of reporting that Gregory Sheindlin had filed a
complaint against Plaintiff in Sheindlin v. Brady case.

23. The April 3,2021 story was entirely outside the four-corners of the Court
case that Boniello was supposed to be covering and Ms. Boniello’s February 12,2021
email, that was sent to Brady at 11:58 am, proves her basically admitting that the total
smear campaign story was masterminded pursuant to her conversations with Gregory
Sheindlin

24. The brutal accusations made in the April 3, 2021 went far beyond anything

she disclosed she was reporting on for the aborted February 12,2021 article.
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 6 of 50

25. The April 13, 2021 story proves Boniello and the New York Post
completely attacked Brady, a private citizen, with multiple false, humiliating lies for the
benefit of the son of Judge Judy Sheindlin.

26. The content of the April 3, 2021 article had nothing to do with the actual
case and was but an excuse to publish false, defamatory, and vicious smears on Brady as
part of a coordinated campaign of disinformation prior to jury selection.

27. The title of the story and the false statements in the article were meant to,
and in fact did, create the false and misleading impression regarding the nature of the
case Sheindlin vy, Brady and of Brady’s character, all based on false assertions regarding
matters entirely outside the supposed content of the story.

28. Boniello’s February 12, 2021 email to Brady proves conclusively her
admitting that she and Gregory Sheindlin had spoken and together they created a
different story narrative outside the four-corners of the case Sheindlin v. Brady.

On Fri, Feb 12, 2021 at 11:54 AM Kathianne Boniello
<kbomiellof@nypost.com> wrote:

 

My name is Kathianne Boniello, I'm a reporter with the NY Post. I'm reaching out

for comment in regard to the defamation lawsuit filed against you by Gregory
Sheindlin.

Court records show you've repeatedly brought the same claims in various courts
but consistently lost. Mr. Sheindlin says the YouTube videos and Craigslist ads
you've posted are simply defamatory and untrue.

What's your response to the allegations? I'm on deadline today, Friday, Feb. 12
and would appreciate any help.
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 7 of 50

Kathianne Boniello
Reporter

NY Post
kboniello@nypost.com

 

On Fri, Feb 12, 2021 at 3:08 PM James H. Brady <bradvnyi@email. com>
wrote:

Hi

My claims are not false. Sheindlin did exactly what I said he did in the YouTube
videos. Sheindlin is lying and knows that there was never a Jury finding that the
personal guarantees were enforceable.

My evidence is proven in the case of James H Brady v Gregory Sheindlin. That
case is sub justice (meaning not yet decided) As you can see by the attached
letters, I am pushing Judge Limon to permit me to file criminal charges against
Sheindlin, who is being protected because he is from a politically connected
billionaire family.

In addition to those letters you can see the filing that just went in for today's oral
argument that will take place at 4pm today.

Thanks

James H. Brady

On Fri, Feb 12, 2021 at 3:11 PM Kathianne Bonielle <kbonie|lo@nvpost.com>
wrote:

what exact criminal charges are you seeking?

Kathianne Boniello

Reporter

NY Post
kbonicllow@nynosi.com

 
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 8 of 50

On Fri, Feb 12, 2021 at 3:34 PM James H. Brady <bradyny(@email.com>
wrote:

Hi

The charge is plain and easy to understand.

I want him prosecuted for stealing over 1.7 million dollars from me and my wife
and forcing us to sell our event space STUDIO 450 through his fraudulent act of
representing that question number one on a June 26 2015 Jury interrogatory was a
finding that we owed his client what grew to be over 1.7 million dollars when that

question had absolutely nothing to do with that issue

PLEASE LOOK AT THE LETTERS. They explain everything

29, Boniello and the New York Post know that James Brady and his wife were
forced to sell their family business Studio 450 and have their livelihoods destroyed to
pay IGS Realty over $1.7 million dollars on September 5, 20GB based on a fraud scheme
masterminded by Gregory Sheindlin and his scofflaw client Philippe Ifrah from IGS
Realty yet none of these true facts are in the story

30. Despite Ms. Boniello and the New York Post’s full knowledge of this truth
mentioned above they deliberately wrote a brutal false personal attack on Brady to
instead

31. Rather than report on the horrific acts that the Brady’s suffered through the
unlawful fraudulent actions of Gregory Sheindlin Mr. Boniello and the New York Post

dehumanize Brady and with actual malice said every false claim they could think of to a
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 9 of 50

destroy his credibility to the New York City jury pool just a short time prior to jury
selection in Sheindlin vy. Brady.

32. Not only did Boniello and the New York Post falsely make Sheindlin out to
be the victim they included an advertisement screenshot of his law firm contact
information along with his photo in the article.

33. The evidence in this complaint proves the only thing that Ms. Boniello and
the Chief Editor Keith Poole did after Brady contacted then on April 6, 2021 was cover
their cracks and remove the screenshot ad of Mr. Sheindlin shown below since it was
actually a free solicitation for business for himself and it proved that Sheindlin and his
attorney participated in the writing of the story.

34. The only person that would pick a photo with a solicitation for business
attached would be Gregory Sheindlin.

35. With Boniello’s permission Sheindlin was the mastermind of the idea that
in the same story Boniello would fiercely attack Brady as a crazed disgruntled man
Sheindlin would get screenshot photo of himself complete with solicitation for business
attached to the article photo so he would get free advertising from all the other news
agencies that would pick up the story.

36. Under the solicitation for business card was a one sentence bio that made

Sheindlin look brilliant and then cuts off.
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 10 of 50 |

37. Why would Ms. Boniello ever put the marketing piece below in a news
story unless Ms. Boniello and Mr. Sheindlin were actually working on the whole

personal attack story against Brady together?

Gregory Sheindlin
Location:

New York, NY

Phone:

(212) 256-9729

Email:

Email me |

In 1989, Gregory Sheindlin began his career as a prosecutor in Manhattan. He worked

 

 

in the Trial Division prosecuting violent and white collar crimes and fater in the

38. To any objective reader this article is libelous per se because being publicly
referred to as a “gadfly” by an instrument of the media is a huge insult meant to
humiliate and hurt Brady personally and to extremely damage his reputation and public
standing.

39. Mirriam-Webster defines a “gadfly” as 1) any of various flies (such as a
horsefly, botfly, or warble fly) that bite or annoy livestock; 2) a person who stimulates

or annoys other people especially by persistent criticism.

10
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 11 of 50

40. Common synonyms for “gadfly” include: irritant, annoyance, pest, prod,
obnoxious.

41. This Complaint is for the following causes of action: 1} defamation libel; 2)
false light invasion of privacy; 3) Respondent Superior; and 4) intentional infliction of

emotional distress.

JURISDICTION AND VENUE
42. This Court has complete diversity jurisdiction pursuant to 28 U.S.C. §1332,
and the amount of the conflict is over $75,000.
43. Venue is proper in this District under 28 USC. §1391(a) because a
substantial part of the events or omissions giving rise to the claims occurred in this
District, and Defendants are subject to personal jurisdiction in this District at the time

this action is commenced.

PARTIES
44. Plaintiff James H. Brady is a private citizen who resides at 510 Sicomac
Avenue, Wyckoff, NJ 07481.
45. Defendant NYP Holdings, Inc. does business as The New York Post
newspaper and is headquartered at 1211 Avenue of the Americas, New York, NY

10036.

11
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 12 of 50

46. Kathianne Boniello is a reporter and employee of NYP Holdings, Inc. who
works at 1211 Avenue of the Americas, New York, NY 10036, and resides at 516

Locust Avenue, Oakdale, NY 11769.

COMPLAINT
47. On April 3, 2021, Plaintiff was shocked and humiliated by learning of a
brutal and totally false online article that was “supposedly” written by New York Post
reporter Kathianne Boniello.

48. The online news story is shown below in its entirety:

Judge Judy’s son Gregory Sheindlin
sues court gadfly for ‘defamatory’
videos

April 3, 2021 | 6:46pm | updated

12
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 13 of 50

 

James H. Brady has accused Gregory Sheindlin, Judge Judy's son, of
"stealing" his life savings on YouTube videos and Craigslist ads. °

 

A gadfly who clogs courts with “vexatious” claims is on a scorched-earth
campaign against Judge Judy's son.

James H. Brady, who has filed so many repetitive lawsuits he’s been ordered
to stop and sanctioned in both state and federal courts, is now being sued for
defamation and libel after posting multiple YouTube videos and Craigslist ads
accusing attorney Gregory Sheindlin of “stealing” his life savings.

Sheindlin, whose father Jerry married “Judge Judy” Sheindlin in 1977, says
his only crime was representing a Manhattan commercial landlord in an
ultimately victorious years-long rent battle with Brady.

Apparently unable to accept a unanimous jury verdict against him in that
case, Brady has spent years lashing out.

Court records show he’s accused a “dizzying array of defendants” — judges,

the Manhattan District Attorney, federal prosecutors, and lawyers who have
either repped him or beaten him in court — of corruption and fraud.

13
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 14 of 50

Unable to find satisfaction in the courts, Brady has now turned to YouTube
and Craigslist in a bid to bring down Sheindlin with defamatory claims,
Sheindlin charges in a Manhattan Federal Court lawsuit against the New
Jersey man, whom he describes as “a vindictive, disgruntled, serial litigant.”

The trio of YouTube clips show Sheindlin on the phone and talking to others
in an office, but Brady insists in blaring titles that the footage reveals, “Judge
Judy’s son Gregory Sheindlin stealing over $1.7 million dollars.”

Brady has also advertised on Craigslist for a lawyer to take on his case,
including one post with blurry shots of Sheindlin and the headline, “Get these
photos of Judge Judy’s son stealing in press win $$$.”

Brady has also begged judges, to no avail, to allow him to file “criminal”
charges against Sheindlin — though the specific accusations are unclear.

Brady was accused in 2009 of failing to pay the rent on three floors he leased
for a meeting hall and catering businesses at 336 W. 37th St. After a long
court battle, a unanimous jury sided with landlord IGS Realty, records show.

Gregory Sheindlin
Location:

New York, NY

Phone:

(212) 256-9729

Email:

 

 

 

Email me

 

 

In 1989, Gregory Sheincdiin began his career as a prosecutor in Manhattan, He worked
in the Trial Division prosecuting violent and white collar crimes and later in the

The unpaid rent, ballooning attorney fees and interest eventually swelled to a
more than $1.7 million judgment as Brady dragged out proceedings,
repeatedly suing, and failing, to overturn the verdict. Sheindlin had been
hired by 1GS to help settle the judgment.

14
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 15 of 50

“Despite Brady's full and fair opportunity to litigate his iegal rights at every
level of the New York State judicial system, he would commence a litany of
vexatious and harassing legal actions where he impugned the motivations
and integrity of anyone involved with the adverse state court decisions,”
Sheindlin said in his lawsuit.

Sheindlin wants a court order forcing Brady to remove the YouTube videos
and barring him from making any more.

“Mr. Brady lost and continues to act as if our system of justice applies to
everyone but him,” said Sheindlin’s lawyer, Michael Sussman.

Brady insisted to The Post he’s telling the truth.

“My claims are not false. Sheindlin did exactly what | said he did in the
YouTube videos,” he wrote in an email.

 

 

 

DISPUTES , LAWSUITS , 4/3/21

40. New York Port published the story caption “Judge Judy’s son Gregory
Sheindlin sues court gadfly for “defamatory’ videos,” when they knew there was no
truth in the caption that Brady was a “gadfly.”

41. The New York Post story caption was written deliberately deceptively to
make Gregory Sheindlin look like the victim of a crazed man when the heading is the
opposite of the truth.

42. Ms. Boniello and the New York Post know that the truth and facts prove

Brady was a victim of Judge Judy’s son Gregory Sheindlin, yet Boniello and the New

15
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 16 of 50

York Post totally lied about the facts and in the caption and story made is seem that
Gregory Sheindlin was the victim of a deranged James H. Brady.

43. Boniello and the New York Post knew that in truth Brady and his family
were the victims of judge Judy’s disgraceful son Gregory Sheindlin that created a fraud
scheme to force Brady to sell of family business Studio 450 to pay over $1.7 million
dollars to IGS realty without there ever actually being a Jury finding that the personal
guarantees were enforceable.

44, There were so many false and defamatory statements in Ms. Boniello’s
April 3, 2021 article that it took Brady 10 pages to point them out when Brady contacted
Boniello and the Chief Publisher Keith Pooie by email on April 6, 202] demanding that
the online story be inmediately redacted.

45. The 10-page letter is printed below with sections redacted in compliance of
the filing injunction placed against Plaintiff in Brady v. Goldman, et al, 16-cv-2287:

April 6,
2021

James H. Brady
510 Sicomac Ave.
Wyckoff, NJ 07481

Kathianne Boniello: Reporter
~ New York Post

1211 Avenue of the Americas

New York, NY 10036

Dear Kathianne Boniello:

16
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 17 of 50

| am writing to you in reference to your reckless defamatory actions and
your scheme of signing your name as the writer of the article from April 3,
2021 that was clearly not written by you. A review of the article itself
proves conclusively it was actually written by Gregory Sheindiin and his
attorney Michael Sussman.

You should be fired immediately for what you did and for all the false
claims you !et Mr. Sheindlin and Mr. Sussman said about me under your
name and under the name of The New York Post.

The April 3, 2021 article is filled with actual malice and you were most
likely paid for your corrupt actions.

But for starters | want you to justify or make a retraction of all the false
claims in the article since it was not written by you and the story is filled
with false claims that were actually written by Gregory Sheindlin and his
lawyer Michael Sussman.

The April 3, 2021 article that you uploaded as being written by you at 6:45
pm is titled as follows:

Judge Judy's son Gregory Sheindlin sues court gadfly for ‘defamatory
videos.

Why would you, on your own, have any bases to call me a “gadfly’?

The heading was meant to be totally demeaning and you know the claim
that | am a gadfly is totally false, but you published the article under that
defamatory heading that was written by Gregory Sheindlin and Michael
Sussman under your name on April 3, 2021 at 6:45pm.

A review of the article itself proves you colluded with Gregory Sheindlin
and his attorney Michae! Sussman and agreed to sign your name to a
totally false and criminal smear campaign article against me that they
wrote and you represented on the New York Post website as a truthful
story coming from you and the New York Post.

Your disgraceful defamatory actions were done with actual malice and |
will be holding you and the New York Post libel for the cruel false

17
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 18 of 50

defamatory statements that were actually written for you by Sussman and
at least on member of the Sheindlin family.

To reiterate again, what you did was fraudulently pretend the false and
defamatory article that was written by Sheindlin and his attorney Michael
Sussman were written by you as an honest reporter for the New York
Post.

The best proof that the article was actually written by Gregory Sheindlin

' and his attorney Michael Sussman is the fact that right in the article is a
screenshot advertisement for Gregory Sheindlin law firm. You would not
have ever written an article that had an advertisement for Sheindlin’s legal
services fixed as a screenshot into the body of the story.

With actual malice you agreed to fraudulently publish as your own factual
findings, ail the false facts and false personal attacks that were written by
Gregory Sheindlin and his attorney Michael Sussman.

Below are some of the totally false and defamatory statements that
Sheindlin and Sussman wrote in the article that they most likely paid you
to present as factual under your name and the name of The New York
Post on April 3, 2021.

First, the heading of the article alone that you agreed to represent as
coming from you and the New York Post is totally false and defamatory
and the heading was certainly created by Gregory Sheindlin and his
lawyer Michael Sussman (and most likely other Sheindlin family members,
like his very nasty stepmother Judge Judy).

The heading reads as follows:

Judge Judy’s son Gregory Sheindlin sues court gadfly for ‘defamatory’
videos.

You certainly know | am not a gadfly but you agreed to publish their article
with their defamatory heading under your name and the New York Post
anyway on April 3, 2021.

second, you know that in truth | have been the victim of what is probably
the largest and most obvious public corruption and retaliation scandals in

18
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 19 of 50

United States history, yet you signed your name to their smear campaign
article which called me “A gadfly who clogs courts with ‘vexatious’ claims
is on a scorched-earth campaign against Judge Judy’s son.”

Third, the article written by Sheindlin and Sussman, only advances their
narrative and deceptively makes Sheindlin out to be the victim and me as
a gadfly, when in truth you know Gregory Sheindlin is the criminal lowlife
that stole over $1.7 million dollars from me on September 5, 2018 through
a fraud scheme he masterminded.

The article states “James H. Brady has accused Gregory Sheindlin, Judge
Judy's son, of ‘stealing’ his life savings on YouTube videos and Craigslist
ads.”

This is a totally true statement, yet the article does not address this fact
and instead puts the word stealing in scare quotes as if the claim is not
true and the article pretends that there is “confusion” as to what
wrongdoing Sheindlin is accused of my me when in fact my claim of his
crime is very easy to understand and is listed again below.

Sheindlin did steal over $1.7 million dollars from me by fraudulently
representing through “implication” that Question Number 1 on a June 26,
2015 Jury Interrogatory Sheet was a Jury finding that the personal
guarantees were enforceable and a rejection of my defenses when the
claim was totally false.

Forth, the article that you represent as being written by you as an
employee of The New York Post also makes the following false
defamatory claim:

"James H. Brady, who has filed so many repetitive lawsuits he’s been
ordered to stop and sanctioned in both state and federal courts, is now
being sued for defamation and libel after posting multiple YouTube videos
and Craigslist ads accusing attorney Gregory Sheindlin of “stealing” his life
savings."

You and the New York Post know that it is false and actual malice when

the article under your name represents as true that the reason | have been
sanctioned is because of “repetitive lawsuits" when you know the real

19
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 20 of 50

reason for sanctions against me was to silence me and as punishment,
retaliation and retribution for exposing-(redacted).

Fifth-(redacted)
Sixth-(redacted)
Seventh-(redacted)

Eighth, the article that Sheindlin and Sussman wrote states: "Sheindlin, whose
father Jerry married “Judge Judy” Sheindlin in 1977, says his only crime was
representing a Manhattan commercial landlord in an ultimately victorious years-
long rent battle with Brady."

You know it was explained and proven to you repeatedly by me that Sheindlin
was not ‘victorious’ in the state Court litigation because there was never a jury
finding that the personal guarantees were enforceable on the three question jury
interrogatory sheet answers from June 26, 2015, yet the article under your name
lies over and over and says Sheindlin was “victorious in the State Court
litigation.”

The argument that Sheindlin won the jury trial is a really big lie and you know it,
yet in the article that you represent as being written by you, it is repeatedly falsely
stated that IGS Realty was victorious at the June 23, 2015 to June 26, 2015
personal guarantee trial. This totally false history of what the jury found is being
written as factual under your name and under the name of the New York Post.

Ninth, the article under your name falsely states: “Apparently unable to accept a
unanimous jury verdict against him in that case, Brady has spent years lashing
out.”

You and the New York Post knows there was never even a question that pertained
to the personal guarantees on the June 26, 2015 jury interrogatory sheets, yet with
actual malice, and for Sheindlin’s benefit, you sign your name to an article in the
New York Post stating that I "have spent years lashing out" after “apparently
unable to accept a unanimous jury verdict against him in the case.”

All of these false, self-serving statements were actually written by Sheindlin and
Sussman yet, you (most likely for money) signed off your name and the New
York Post name stating that it was your finding that I was “lashing out” and was
“apparently unable to accept a unanimous jury verdict against him in the case.”

20
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 21 of 50

Tenth, in the article that you misrepresent as being written by you it is stated:
“Sheindlin, whose father Jerry married “Judge Judy” Sheindlin in 1977, says his
only crime was representing a Manhattan commercial landlord in an ultimately
victorious years-long rent battle with Brady.”

In the article that you represent as being written by you, there is the use of the
Nazi propaganda technique of telling “a really big lie” over and over again in
hopes that it will be believed as truth.

Indeed, the article shows that when you are not repeatedly falsely claiming that
the Jury found in favor if the landlord in the personal guarantee case you are
quoting Sussman and Sheindlin making the same false claim. This is proof of total
collusion.

Eleventh, you know the whole purpose of suing Sheindlin is because he lied and
collected over $1.7 million dollars by fraudulently “implying” that there was a
jury finding in IGS favor on the personal guarantee issue when the claim is totally
false and there was never even a jury question that pertained to the personal
guarantees on the Jury Sheet. Yet over and over again in the article that you
represent as being written by you, the false big lie is repeatedly made by you,
Sheindlin and Sussman.

Twelfth, in the article it is presented as your finding that: “Unable to find
satisfaction in the courts, Brady has now turned to YouTube and Craigslist in a
bid to bring down Sheindlin with defamatory claims.”

The article also states as coming from you that “Sheindlin charges in a Manhattan
Federal Court lawsuit against the New Jersey man, whom he describes as “a
vindictive, disgruntled, serial litigant.”

Thirteenth, the article that Sheindlin and Sussman and you pass off as being
written by you states: “The trio of YouTube clips show Sheindlin on the phone
and talking to others in an office, but Brady insists in blaring titles that the footage
reveals, “Judge Judy’s son Gregory Sheindlin stealing over $1.7 million dollars.”

In truth the video shows the day that Sheindlin received a check for over $1.7
million dollars through a fraud scheme he masterminded.

14th, the article states: “Brady has also advertised on Craigslist for a lawyer to
take on his case, including one post with blurry shots of Sheindlin and the

21
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 22 of 50

headline, “Get these photos of Judge Judy’s son stealing in the press and win
$$$.” The article does not mention what is wrong with this fact that Brady was
seeking honest press showing the crimes of politically connected people

15th, you state “Brady has also begged judges, to no avail, to allow him to file
“criminal” charges against Sheindlin —- though the specific accusations are
unclear." You know that my charges against Sheindlin are

extremely specific and simple to understand yet in the article that you represented
as your own it is state that my charges against Sheindlin are “unclear.”

16", the article that you represent as being written by you states “Brady was
accused in 2009 of failing to pay the rent on three floors he leased for a meeting
hail and catering businesses at 336 W. 37th St. After a long court battle, a
unanimous jury sided with landlord IGS Realty, records show."

This is another example of the really big lie that you are stating took place when
there was never any record proving a unanimous jury siding with landlord IGS
Realty. The court records show there was never even a question presented to the
jury that pertained to the personal guarantees.

Furthermore, you make me out to be a deadbeat tenant and leave out the fact that
the landlord destroyed the buildings certificate of occupancy after the leases were
signed by turning the garment preservation district building into an illegal
office building without permits and without staying compliant with fire safety
laws.

The article leaves out that as a matter of law and public policy the landlord's
illegal actions after the leases were signed voided the personal guarantees.

17", you know and the New York Post knows that court records prove that
Sheindlin is a fraud and that at the same time he was fraudulently “implying” that
Question Number One on a jury interrogatory sheet was a finding that the
personal guarantees were enforceable the landlord’s other attorney Robert Fass
was admitting and arguing correctly that Question Number One pertained to
something totally different.

Specifically, IGS Realty’s other attorney was admitting that Question Number

One was a finding (based on false law given to them by Judge Ostrager) that the
corporate tenants were operating as banquet halls as opposed to meeting halls.

22
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 23 of 50

18th, the article states "The unpaid rent, ballooning attorney fees and interest
eventually swelled to a more than $1.7 million judgment as Brady dragged out
proceedings, repeatedly suing, and failing, to overturn the verdict. Sheindlin had
been hired by IGS to help settle the judgment."

This is a defamatory statement that is false and that is represented as coming from
you and the New York Post.

Why would you be the one arguing that the reasons the fees got so high is because
things like Brady dragging out proceedings?

You would not be making this argument in your reporting of this story. Gregory
Sheindlin, Mr. Sussman and at least one member of the Sheindlin family wrote
these statements and you agreed (most likely for money) to falsely represent all
these false statements as true and as findings of fact coming from you and the
New York Post

18", false statement is that the article states “Despite Brady’s full and fair
opportunity to litigate his legal rights at every level of the New York State judicial
system, he would commence a litany of vexatious and harassing legal actions
where he impugned the motivations and integrity of anyone involved with the
adverse state court decisions,”

Are you telling me you and the New York Post were actually the one arguing that
I was given a full and fair opportunity to litigate his legal rights at every level of
the New York State Judicial system? That is not believable.

All of these claims were made by Sussman and with malice and you represented
these statements as coming from you and the New York Post.

You know there was never a” unanimous jury verdict” against me on the personal
guarantee issue, yet with actual malice, you, Sussman and Sheindlin say over 14
times in the article between you all that there was and then the article states |
"have spent years lashing out,” after “apparently unable to accept a unanimous
jury verdict against him in the case.”

This is totally false, yet you agreed with actual malice to print these false

statements as your own finding when it was actually written by Gregory Sheindlin
and his attorney Michael Sussman. And even if it was not you still colluded with

23
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 24 of 50

these men to bring The New York Post into a defamatory smear campaign
against me.

You also know that the New York Post as well as numerous other news agencies
were sued by me in the past to help bring attention to the fact that your
publication as well as all the others permitted Judges to unlawfully rewrite the
offering plan contract description of apartments to steal for politically connected
people with money. The totally defamatory April 3, 2018 article is unlawful
and unconstitutional retaliation and retribution for exposing the New York Post’s
culture of protecting Judges and other politically connected people.

A review of the trial transcript from June 26, 2015 which you received and the
Fass Document from 2018 that you received proves the issue of the personal
guarantees was not even on the three question jury interrogatory sheets so it’s a lie
for you, Sussman and Sheindlin to keep making the really big lie that Brady had
“adverse state Court Decisions” when there was never any state court decision in
state Court pertaining to the personal guarantee contract.

You state “Sheindlin wants a court order forcing Brady to remove the YouTube
videos and barring him from making any more." This is the true issue and I refuse
to take the tapes down since the statements are true and a matter of public concern
about how corrupt government employees and the press are for politically
connected people.

The article that Sussman and Sheindlin wrote that you published as coming from
you states: “Mr. Brady lost and continues to act as if our system of justice applies
to everyone but him,” said Sheindlin’s lawyer, Michael Sussman.

You know I did not lose the personal guarantee issue since the issue was not even
on the three-question jury interrogatory sheets yet you have defamed me and
made me look like I was crazy arguing that the personal guarantee issue was not
on the three question June 26, 2015 jury interrogatory sheets.

You state "Brady insisted to The Post he’s telling the truth." and “My claims are
not false. Sheindlin did exactly what I said he did in the YouTube videos,” he
wrote in an email.

The Post Article falsely makes it look like that is all I said and that it was a

communication we had just prior to the April 3, 2021 printing when both of these
impressions are totally false.

24
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 25 of 50

Your only communication ever from you to me was on February 12, 2021 when
you said you were on a deadline to publish at Spm that day. It was that date that I
made the comments that you represent as being made just prior to your April 3,
2021 article. That is because you only wanted to write a one-sided story with the
deliberately false narrative created by Sussman and at least one member of the
Sheindlin family

On February 12, 2021 and in the weeks that followed you were given a pile of
information that disproves all the claims you were planning on writing in your
February 12, 2021 article about me being a serial litigant, so you aborted the
story. You never responded to all the follow-up info | sent you.

It’s clear that sometime after February 12, 2021 you were talked into publishing
this deliberately false story in The New York Post by Sussman and at least on
member of the Sheindlin family.

You knew my claims have always been true as this letter further proves my claims
are true, yet you aided and abetted in the scheme of printing this defamatory
article as factual truths and making Sheindlin look like he did nothing wrong and
making me look crazy when you knew in truth I have been the victim for years of
massive public corruption and retaliation scandals by politically connected people
for politically connected people

You deliberately accused me of so many things in the story yet have limited my
replies to two sentences only that there made on February 12, 2021.

The false statements need to be retracted immediately and you need to lose your
job for your cruel defamatory statements that were all made with actual malice
/s/ James H. Brady

James H. Brady
Email: bradyny(@email.com

Below is the article that was written by the New York Post Lois Weiss from
October 15, 2008. (redacted)

25
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 26 of 50

46. On April 6, 2021, Mr. Keith Poole, the Editor in Chief for The New York

Post, was sent the letter above along with the following letter.

Keith Poole: Editor in Chief
New York Post

1211 Avenue of the Americas
New York, NY 10036

Dear Mr. Keith Poole,

| am writing fo you to complain of the article written about me with actual
malice by New York Post reporter Kathianne Boniello titled “Judge
Judy’s Son Gregory Sheindlin sues court gadfly for ‘defamatory’
videos.”

| am requesting that this article should be retracted immediately, and also
with the strong demand that Ms. Boniello be fired, since this article made
deliberately false and defamatory claims against my integrity and
character, and was written with malice and lies, and she was most likely
hired by Gregory Sheindlin and his law firm to write this article on their
behalf.

The attached letter to Ms. Boniello with today’s date best outlines here
disgraceful actions.

What are you going to do about this? Please let me know immediately

Thank you.
Sincerely,

/s/ James H Brady

James H. Brady

26
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 27 of 50

47, Mr. Poole responded immediately with a promise that he was on it. Mr.
Poole’s responsive email reads as follows:

On Tue, Apr 6, 2021 at 2:57 PM James H. Brady <bradvny@zgmail.com>
wrote:

Dear Mr. Poole:

Here is a letter to you and a letter to one of your reporters who engaged in some
very serious defamatory conduct with actual malice on April 3, 2021.

Please have the situation addressed as soon as possible.

Thank You

James H Brady

On Tue, Apr 6, 2021 at 3:03 PM Keith Poole <kpoole@nypest.com> wrote:
Mr. Brady,

Thank you for your letter. Let me get to the bottom of it.

Yours,

Keith Poole

On Tue, Apr 6, 2021 at 3:15 PM James H. Brady <bradyny@gemail.com>
wrote:

Dear Mr. Poole:

Thank you for your quick response.
I do appreciate that.

James Brady

27
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 28 of 50

48. In actuality, the only thing that Ms, Boniello and Mr. Poole did was to
immediately take down the screenshot picture of Mr. Sheindlin with his free ad because
the Photo with free advertisement attached proved that Mr. Scheindlin was actually
working in concert with Ms. Boniello and with Michael Sussman to create the brutal
smear campaign to prejudice New York City jurors against Brady and in favor of
Sheindlin prior to the jury trial in Sheindlin v Brady .

49, There is no other reason but collusion that would explain why Boniello
would use a screenshot photo of Mr. Sheindlin that included a solicitation for business
and a tiny random piece of a bio on Mr. Sheindlin to make him look like he was a lot

smarter and more successful than he was.

Gregory Sneindlin
Location:

New York, NY

Phone:

(212) 256-9729

Email:

 

 

Email me

 

 

 

in 1989, Gregory Sheindlin began his career as a prosecutor in Manhattan. He worked

in the Trial Division prosecuting violent and white collar crimes and later in the

28
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 29 of 50

50. A comparison of the original story and the story now online shows Ms.
Boniello, Mr. Poole and the New York Post left up every single defamatory false claim
from the April 3, 2021 article but immediately after I proved proof that Sheindlin and his
attorney Michael Sussman were involved in the drafting of this smear campaign, the
solicitation photo of Sheindlin with his bio and solicitation for business was the only
thing Ms. Boniello and Mr. Poole removed from the libelous April 3, 2021 news story.

51. The email below from February 12,2021 proves the New York Post
reporter Kathianne Boniello contacted Brady out of nowhere informing him that she was
just hours away from printing a defamatory story about him and asked for the first time
if he would have any comment about the negative story that she was finishing up for
publication that afternoon:

On Fri, Feb 12, 2021 at 11:54 AM Kathianne Boniello
<kboniello@nypost.com> wrote:

 

My name is Kathianne Boniello, I'm a reporter with the NY Post. I'm reaching out
for comment in regard to the defamation lawsuit filed against you by Gregory
Sheindlin.

Court records show you've repeatedly brought the same claims in various courts
but consistently lost. Mr. Sheindlin says the YouTube videos and Craigslist ads
you've posted are simply defamatory and untrue.

What's your response to the allegations? I'm on deadline today, Friday, Feb. 12
and would appreciate any help.

Kathianne Boniello
Reporter
NY Post

kbonielo@nypost.com

 

29
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 30 of 50

52. The above email sent to Brady at 11:54 am proves the story Boniello said
she was going to print in the New York Post that afternoon with a predetermined
misinformation story narrative based only on Ms. Boniello’s conversations with Mr.
Sheindlin.

53. The 11:54 am email from Ms. Boniello proves that if Mr. Brady had for
whatever reason missed the email, or did not have time to reply the defamatory story
Boniello would have printed the story at 5pm that day, without and Brady even knowing
the story was coming and without Brady having any chance to defend himself against
the brutal disinformation attack.

54, The scheme behind why Boniello waited to the last mmute to notify Brady
the of story she planned to publish that day, was because she hoped Brady wouldn’t
have time to reply and then she would have been able to be, as malicious, as she planned
to be and publish the defamatory article and state in it, she contacted Brady and he did
not reply for comment.

55. Ms. Boniello also knew that there would be a very good chance Brady
would miss his opportunity to defend himself, since she knew that Brady had a 4 pm
oral argument on Mr. Sheindlin’s failed preliminary injunction request, that the Brady’s

YouTube videos of Sheindlin’s be taken down.

30
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 31 of 50

56. The real story that Ms. Boniello should have reported on February 12, 2021
was the fact that Sheindlin and his attorney Michael Sussman failed in their attempt to
have the YouTube videos of Sheindlin stealing over $1.7 million dollars from Brady on
September 5, 2018 taken down because that would be true reporting of the case.

57. The story Boniello was planning on printing on February 12, 2021 was
killed because Brady was successful and because Sheindlin and his attorney Michael
Sussman were unsuccessful on February 12, 2021 in their attempt to have the YouTube
Videos taken down.

58. Fortunately, Brady did see the email just two hours before Bonielio
was to print her coordinated, defamatory misinformation campaign story on
February 12, 2021 and was able to send the following brief emails in his defense
to correct the erroneous statements that she stated she was printing as fact in the
New York Post.

59. On Fri, Feb 12, 2021 at 3:08 PM James H. Brady

 

<bradyny@egmail.com> wrote:

Hi
My claims are not false. Sheindlin did exactly what I said he did in the YouTube

videos. Sheindlin is lying and knows that there was never a Jury finding that the
personal guarantees were enforceable.

My evidence is proven in the case of James H Brady v Gregory Sheindlin. That

case is sub justice (meaning not yet decided) As you can see by the attached
letters, I am pushing Judge Limon to permit me to file criminal charges against

31
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 32 of 50

Sheindlin, who is being protected because he is from a politically connected
billionaire family.

In addition to those letters you can see the filing that just went in for today’s oral
argument that will take place at 4pm today.

Thanks

James H. Brady

On Fri, Feb 12, 2021 at 3:11 PM Kathianne Boniello <kbonicilo(@nypost.com>
wrote:

what exact criminal charges are you seeking?

Kathianne Boniello

Reporter

NY Post
kboniellofinypost.com

 

On Fri, Feb 12, 2021 at 3:34 PM James H. Brady <bradyvnyi@email.com>
wrote:

Hi
The charge is plain and easy to understand.

I want him prosecuted for stealing over $1.7 million dollars from me and my wife
and forcing us to sell our event space STUDIO 450 through his fraudulent act of
representing that question number one on a June 26 2015 Jury interrogatory was a
finding that we owed his client what grew to be over 1.7 million dollars when that
question had absolutely nothing to do with that issue

PLEASE LOOK AT THE LETTERS They explain everything

32
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 33 of 50

54. On Monday February 15, 2021 Brady wrote the follow up email to Ms.
Boniello:
Hi Kathianne

1 hope you had a nice weekend

I am following up from our email exchanges on Friday

What happened to the story you were working on finishing on Friday?
Anyway, the story has gotten much more interesting since then.

First as you know, it’s very interesting that there are two different cases currently
in the Southern District of New York pertaining to criminal wrongdoing by Judge
Judy's son Gregory Sheindlin and his failed attempt to hide the videos of him
executing his crime

The first case is James H Brady v Gregory Sheindlin

The second case is Gregory Sheindlin v James Brady

The fact that these cases exist is alone news worthy because the charges are very
serious against Judge Judy's son

The existence of the three YouTubes of Gregory Sheindlin is news worthy as is
the fact that he was unsuccessful in his attempt to have the YouTube videos taken
down on Friday

On Friday the 12th of February Judge Liman scheduled Oral arguments for noon
on Friday the 29th of February.

Press is allowed to listen in

Were you listening in on this past Friday's oral argument?

Also, I want to make sure again that you understand that the claims made by
Sheindlin were false.

I never lost on the issue of the personal guarantees and he knows that.

My argument is very clear in my comments on YouTube

The views have gone way up just in the past few days to over 23,000 views and is
averaging over 1000 new views a day. That's newsworthy alone

These stories are certainly going to break by someone this week so why not have
it be in the New York Post by you?

Please let know if you would like more information

Thanks
James H. Brady

33
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 34 of 50

55. The emails to Ms. Boniello shown above prove Brady’s claims against Mr.
Sheindlin were very clear and simple to understand yet in the news story Brady’s claims
are ignored by Ms. Boniello under the guise that Brady’s claims against Sheindlin are
“confusing” or “unclear.”

56. The emails to Ms. Boniello from February 12 and February 15, 2021 prove
Brady’s claims of criminal wrongdoing by Gregory Sheindlin were very clear, that there
was never a jury verdict in IGS Realty’s favor on the personal guarantee issue yet in Ms.
Boniello’s New York Post Story shows Ms. Boniello, Mr. Sheindlin and Mr. Sussman
all repeating and advancing the lie that there was a jury finding on the personal

guarantee issue in state Court and that Brady had refused to accept this fact.

57. They article shows Ms. Boniello, Ms. Sheindlin and Mr. Sussman each
stating defamatory statements in lockstep that Brady lost in State Court June 23 to June
26, 2015 jury trial when in fact the three of them know there was never even a personal
guarantee question on the three-question jury interrogatory sheets.

58. From their experience being sued in the past by others in this Court, Ms.
Boniello and the New York Post knew what they could and could not get away with
saying in News Captions and News Stories.

59. For example, Ms. Boniello and the New York Post were successful in Burke

y. John/Jane Doe, No. 18-1713-cv, Second Circuit Court of Appeals (2019), when a

34
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 35 of 50

lawyer sued them in the past pertaining to their reporting on a litigation the attorney had
in a court proceeding. In that case, the District Court and the Second Circuit ruled in
favor of Ms. Boniello and the New York Post since the story heading and the story
caption were essentially truthful.

60. The express findings in that case were as follows:

The District Court also properly dismissed Burke’s defamation claims against the
Post Defendants.

In New York, “[a] civil action cannot be maintained against any person, firm or
corporation, for the publication of a fair and true report of any Judicial proceeding,

or for any heading of the report which is a fair and true headnote of the
statement published.” N.Y. Civil Rights Law § 74.

“For a report to be characterized as ‘fair and true’ within the meaning of the
statute, thus immunizing its publisher from a civil suit sounding in libel, it is
enough that the substance of the article be substantially accurate.” Holy Spirit
Ass’n for Unification of World Christianity v. N.Y. Times Co., 49 N.Y.2d 63, 67,
424 N.Y.S.2d 165, 399 N.E.2d 1185 (1979); see Shulman v. Hunderfund, 12
N.Y.3d 143, 150, 878 N.Y.S.2d 230, 905 N.E.2d 1159 (2009).

And statements that are “pure opinion” are protected by the First Amendment and
are not actionable as defamation. Steinhilber v. Alphonse, 68 N.Y .2d 283, 289,
508 N.Y.S.2d 901, 501 N.E.2d 550 (1986).

We conclude that the Post article is not defamatory substantially for the reasons
set forth in the District Court’s memorandum and order of September 23, 2016.

61. Incontrast to Burke v. John/Jane Doe, in the present case the New York
Post story caption and the story content were totally false and were written with actual

malice.

35
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 36 of 50

62. Inthe current case Mr. Boniello and The New York Post make many
outrageous and untrue statements in their caption and in the body of the story that are
wildly defamatory and outside of the four corners of the Sheindlin v Brady case.

63. The evidence proves Ms. Boniello and the New York Post acted on concert
with Mr. Sheindlin and Mr. Sussman and together orchestrated the whole smear
campaign to taint the New York Jury pool against Brady and in favor of Sheindlin prior
to the jury selection in the case of Sheindlin v Brady.

64. The photo of Sheindlin with the freebee ad attached proves Boniello and
The New York Post permitted Sheindlin and his attorney Michael Sussman to participate
in writing part, if not the whole defamatory story with the intent of prejudicing the New
York jury pool against Plaintiff and in favor of Sheindlin.

65. Boniello and The New York Post printed what their cruel and defamatory
April 3, 2021 news story with actual malice because they knew that the statements in the
article were totally false, and made with reckless disregard of impact the false statements
would have against Brady’s character.

66. Boniello failed to contact obvious news sources, relied on biased, non-
credible sources, violated the most basic journalism standards and refused to redact the

article once notified on the article’s errors.

36
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 37 of 50

67. As soon as the article was published on Defendant’s website, it immediately
became accessible throughout the entire Internet through various links attached to the
article and to Plaintiff's name.

68. A partial list of news media that picked on the defamatory statements

against Plaintiff and provided free advertising for Sheindlin include the following:

1) lovebylife.com
2) newzinfo.com

3) cartege.com

4) flipboard.com
5) The New York Post twitter.com account

6) newstral.com
7) zukus.net

8) larenota.com

9) reddit.com

10) ashtontilton.com

11) reportdoor.com
12) inercitypree.com

14) newsbreak.com

69. Boniello and Sheindlin knew many publications would pick up the story
because of his mother’s celebrity status, as highest paid personality in television.

70. Millions of people ail over the world read and believed as true the false
defamatory, cruel, malicious statements made in Boniello’s article in the New York Post
as being true and factual.

71. Ms. Boniello and The New York Post represented to millions of people
around the world that Sheindlin was a victim of gadfly Brady when they knew in truth

when Sheindlin caused so much irreversible destruction to Brady’s life and livelihood.

37
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 38 of 50

72.  A-reading of the article, as whole, shows Brady being attacked and
repeatedly called a “gadfly” while Sheindlin is fraudulently portrayed as a brilliant
former prosecutor who was “victorious” in a year’s long battle against James H. Brady,
which is the very opposite of the truth.

73.  Areading of the article, as whole, shows the vicious defamatory spirit and
intent of its author Boniello and the New York Post was written with actual malice.

74. The worst defamation in the article that Boniello and the New York Post
published was their false reasons for why they state that there were filing injunctions
placed upon Brady in the State and Federal Courts.

75, Brady dare not mention the real reasons or risk this unrelated case would be
dismissed.

76. What Brady can say is that in truth he was not in any way a ‘gadfly” but
was in truth the “Crusader” he was called in a front-page News story in the New York
Law Journal in August 2015.

77. In truth Boniello and the New York Post knew Brady was a fearless patriot
who, over the past 14 years fought for everyone’s sake to fix the broken institution that
the New York Post knew was broken, and was a huge problem.

78. The huge problem was told to the New York Post in the following story.

79. Retired Appellate Division Justice David Saxe, now a partner at Morrison

 

Cohen LLC, offered an assessment of the courts in a June 2017 New York Post article:'

38
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 39 of 50

“Our state court system is absolutely insane. It has enabled political people
to control the courts, and they don't want to give it up — so it's very hard to get
legitimate change that would be beneficial to the public.”

80, Boniello and the New York Post knew and still know Brady has spent the
last 14 years of his life trying to bring attention to this huge problem That Judge
David Saxe spoke of in the June 2017 New York Post article for the sake of all
New Yorkers

81. Rather than acknowledge Brady’s true character and fearless fighting to fix the
broken system, Boniello and the New York Post, April 3, 2021 article relentlessly
attacked Brady’s motives and cast him as an unhinged “gadfly” that is on a
scorched earth mission to harm Gregory Sheindlin with false claims.

CAUSES OF ACTION

 

82. 280U,S.C. 4101 defines “Defamation” as “any action or other proceeding

for defamation, libel, slander, or similar claim alleging that forms of speech are false,

have caused damage to reputation or emotional distress, have presented any person in a

faise light, or have resulted in criticism, dishonor, or condemnation of any person.”

83. Under New York law, the elements of defamation are 1) a false statement;

2) published to a third party without privilege or authorization; 3) with fault amounting

to at least negligence; and 4) that caused harm or defamation per se,” Dillon y. City of

New York, 261 AD2d 34, 38 (First Dept. 1999).

 

https://nypost.com/201 7/06/07 /how-the-politically-connected-control-the-new-york-courl-system/

39
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 40 of 50

84. Under New York law, "[t]o prove a claim for defamation, a plaintiff must
show: [i] a false statement that is [ii] published to a third party [iii] without privilege or
authorization, and that [iv] causes harm, unless the statement is one of the types of
publications actionable regardless of harm.” Tannerite Sports, LLC v. NBCUniversal
News Grp., 864 F.3d 236, 245 (2™ Cir. 2017).

85. “The question is not whether there is an isolated assertion of fact; rather, it
is necessary to consider the writing as a whole, including its tone and apparent purpose,
as well as the overall context of the publication, to determine whether the reasonable
reader would have believed that the challenged statements were conveying facts about
the plaintiff,” Stolatis v. Hernandez, 161 AD3d 1207 (2018).

86. “In determining whether a complaint states a cause of action to recover
damages for defamation, the dispositive inquiry is whether a reasonable listener or
reader could have concluded that the statements were conveying facts about the
plaintiff,” Goldberg v. Levine, 97 AD3d 725 (2012).

87. Actual malice means that Defendants acted with “knowledge that the
statements in the Articles were false or made with reckless disregard of whether they
were false or not.” Snyder y. Phelps, 131 S.Ct. 1207, 1215 (2011).

88. In New York, “a civil action cannot be maintained against any person, firm

or corporation, for the publication of a fair and true report of any judicial proceeding, or

40
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 41 of 50

for any heading of the report which is a fair and true headnote of the statement
published.” N.Y. Civil Rights Law § 74.

89. “For a report to be characterized as ‘fair and true’ within the meaning of the
statute, thus immunizing its publisher from a civil suit sounding in libel, it is enough that
the substance of the article be substantially accurate.” Holy Spirit Ass’n for Unification
of World Christianity y_ N.Y. Times Co., 49 N.Y.2d 63, 67, (1979); see Shulman v.
Hunderfund, 12 N.Y.3d 143, 150 (2009).

90. Whether a statement constitutes fact or opinion is a question of law for the
court to decide, considering the following three factors: (i) whether the statement in
issue has a precise, readily understood meaning; (ii) whether the statement is capable of
being proven true or false; and (iii) whether either the full context of the communication
in which the statement appears or the broader social context and surrounding
circumstances are such as to signal readers that what is being read is likely to be

opinion, not fact. (see Mann v Abel, 10 NY3d 271, 276 [2008]).

 

91. Statements that are “pure opinion” are protected by the First Amendment
and are not actionable as defamation. Steinhilber v. Alphonse, 68 N.Y.2d 283, 289
(1986).

92. The Second Restatement of Torts, Section 652e of the Restatement,
provides that a defendant is subject to liability for invasion of privacy if they 1) Give

publicity to a matter concerning another; 2) That places the other before the public in a

41
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 42 of 50

false light; 3)That the false light would be highly offensive to a reasonable person; and
4) That you knew of or acted in reckless disregard as to the falsity of the publicized

matter and the false light in which the other would be placed.

AS AND FOR THE FIRST CAUSE OF ACTION
DEFAMATION LIBEL

79. Plaintiff repeats, reiterates and re-alleges the above paragraphs as
though they were set-forth at length and in their entirety herein.

80. Defendants The New York Post and reporter Kathianne Boniello, and
editor Keith Poole editors published false and defamatory statements with actual
malice on April 3, 20201 in an article titled “Judge Judy’s son Gregory Sheindlin sues
court gadfly for ‘defamatory’ videos” on the New York Post website against James H.
Brady, at the following URL: httos://nypost.com/202 1/04/03/iudge-judys-son-gregory-
sheindlin-sues-court-gadfly/.

81. The April 3, 2021 article was a premeditated coordinated disinformation
campaign between Boniello, The New York Post, Judge Judy’s son Gregory Sheindlin
and Mr. Sheindlin’s attorney Michael Sussman.

82. The content of the heading and the content of the article are totally false
and defamatory and the reporter that uploaded the online story on April 3, 2021 knew
at that time that the content of the heading and the content of the story were totally

false.

42
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 43 of 50

83. On its face, the April 3, 2021 online article was written to demonize
James Brady and have him look like a nut, who for years “clogged the New York State
and Federal courts” with “vexatious” and “repetitive” claims, when Defendants their
claim was totally false and defamatory and were written with actual malice.

84. On its face the article’s caption and the news article contents was a brutal
smear campaign against James Brady.

85. On its face the article was written through a publicist or a scheme with
the reporter and the Post directly to tell blatant lies for the he told total lies for the
benefit of Judge Judy’s son Gregory Sheindlin. |

86. The story caption and the story content is all the opposite of the truth and
by making Judge Judy’s son Gregory Sheindlin look like the victim of crazy James H
Brady when the truth proves James and Jane Brady were forced to sell their family
business Studio 450 to pay IGS Realty over $1.7 million dollars on September 5, 2021
based on a fraud scheme masterminded by Gregory Sheindlin and his scofflaw client
Philippe Ifrah from IGS Realty.

87. The content of the story went far beyond the four-corners of the
complaint Gregory Sheindlin filed against Brady to include defamatory and easily-

proven falsehoods as part of coordinated campaign of disinformation.

43
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 44 of 50

88. Defendants cannot find protection under New York’s Civil Rights Sec. 74
statute, which requires the reporting of a news event be “fair and true” only if it is
substantially accurate.

89. The content of the article was reasonably understood by those reading
them to be statements of fact regarding Plaintiff when as shown herein there were over
eighteen intentional falsehoods about Plaintiff.

90. The falsehoods contained in Defendants’ April 3, 2021 article are libelous
per se because they are untrue, and they further expose Plaintiff to public contempt,
ridicule, aversion or disgrace, and to induce an evil opinion of Plaintiff in the minds of
persons, including the New York City jury pool that has been intentionally corrupted
against Brady and in favor of Sheindlin.

91. The April 3, 2021 article is libelous per se because it impugned the basic
integrity, ethics, and competence of Plaintiff, making him out to be a cartoon version
of a villain.

92. These statements are libelous per se because they would tend to harm
Plaintiff in trade, business, and profession, and would tend to assail Plaintiffs
integrity and ethics.

93. The article is libelous per se because being publicly referred to as a
“gadfly” by an instrument of the media is an insult meant to humiliate and hurt

Plaintiff personally and damage his reputation and public standing.

44
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 45 of 50

94, Mirriam-Webster defines a “gadfly” as 1) any of various flies (such as a
horsefly, botfly, or warble fly) that bite or annoy livestock; 2) a person who
stimulates or annoys other people especially by persistent criticism.

95. Common synonyms for “gadfly” include: irritant, annoyance, pest,
prod, obnoxious.

96. As soon as the article was published on April 3, 2021 on Defendant’s
website, it immediately became accessible throughout the entire Internet through
various links attached to the article and to Plaintiff's name.

97, The following are just some of the internet websites and news outlets that

carried Defendants’ defamatory April 3, 2021 article:

lovebylife.com
newzinto.com
cartege.com

flipboard.com
The New York Post twitter.com account

newstral.com
zukus.net
larenota.com
reddit.com
ashtontilton.com

reportdoor.com
inercitypree.com

newsbreak.com

98.On its face the cruel and defamatory April 3, 2021 story was written with the
and posted with the intent of causing as much harm as possible to Brady and his

character and the story was written with actual malice and with total disregard

45
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 46 of 50

to Boniello’s and the New York Post knowledge that the facts in the heading
and in the story body were totally false and defamatory.

AS AND FOR THE SECOND CAUSE OF ACTION
FALSE LIGHT INVASION OF PRIVACY

99. Plaintiff repeats, reiterates and re-alleges the above paragraphs as
though they were set-forth at length and in their entirety herein.

100. There was a coordinated disinformation campaign between Boniello, The
New York Post, Judge Judy’s son Gregory Sheindlin and Mr. Sheindlin’s attorney
Michael Sussman to reverse the truth and have Sheindlin look like the victim of Brady
when in truth Brady was a victim of Sheindlin’s fraud scheme against Brady

101. Boniello and The New York Post actions were taken in participating in
these falsehoods was with extreme malice in order to hurt and break Plaintiff.

102. The actions of Boniello and The New York Post were done overtly for the
benefit of “Judge Judy’s son” (as they say in the title of the April 3, 2021 article).

103. Plaintiff is a private citizen being reported on only viciously only because
it helps Gregory Sheindlin in the case of Sheindlin v Brady.

104. Boniello’s article on its face and taken as a whole, the article is an
explicit attack on Brady with many false assertions meant to paint a certain very
negative light on Brady’s character

105. . Boniello’s article goes well beyond the scope of reporting on lawsuit.

46
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 47 of 50

106. The Second Restatement of Torts, Section 652e of the Restatement,
provides that a defendant is subject to liability for invasion of privacy if they 1) Give
publicity to a matter concerning another; 2) That places the other before the public in a
false light; 3)That the false light would be highly offensive to a reasonable person; and
4) That you knew of or acted in reckless disregard as to the falsity of the publicized
matter and the false light in which the other would be placed.

107. In Zime, Inc. v. Hill, 385 US 374 (1967) the Supreme Court added the

 

requirement that the publicity be done with actual malice, which has been entirely
proven throughout this Complaint.

AS AND FOR THE THIRD CAUSE OF ACTION
RESPONDEAT SUPERIOR

108. Plaintiff repeats, reiterates and re-alleges the above paragraphs as
though they were set-forth at length and in their entirety herein.

109. In New York State under the doctrine of respondent superior, an
employer is be liable for the negligence of an employee committed while the
employee is acting in the scope of his employment. Sauter v. New_York

Tribune, 305 N.Y. 442 (1953).

 

110. “An employee acts in the scope of his employment when he is
doing something in furtherance of the duties he owes to his employer and

where the employer is, or could be, exercising some control, directly or

47
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 48 of 50

 

indirectly, over the employee's activities.” Zeglen v. Minkiewicz, 12 N.Y.2d
497 (NY 1963). |

111. Defendant Kathianne Boneillo and her editor Keith Poole engaged
in this coordinated disinformation campaign within the scope of their employment as
a reporter and editor, respectively, for The New York Post.

112. Ms. Boneillo’s tortious acts were foreseeable and a natural consequence
of their employment.

113. Mr. Poole did nothing to stop the damage caused by the Benillo’s
defamatory malice filled article

114. Instead of fixing the situation on April 3, 2021 Boniello and Poole
only took down the Sheindlin freebee ad because it proved they participated
together in the creation of the malice filled April 3, 2021 defamatory story.

AS AND FOR THE FOURTH CAUSE OF ACTION
INTENTIONAL INELICTION OF EMOTIONAL DISTRESS

115. Plaintiff repeats, reiterates and re-alleges the above paragraphs as
though they were set-forth at length and in their entirety herein.

116. Intentional infliction of emotional distress has four elements: (1) the
defendant must act intentionally or recklessly; (2) the defendant's conduct must be
extreme and outrageous; and (3) the conduct must be the cause (4) of severe emotional

distress.

48
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 49 of 50

117. The evidence proves there was a coordinated disinformation campaign
between Boniello, The New York Post, Judge Judy’s son Gregory Sheindlin and Mr.
Sheindlin’s attorney Michael Sussman to libel Brady with actual malice

118. A key part of the strategy of Boniello and the New York Post in the
smear campaign and coordinated disinformation campaign was to not let Brady know
the story was going to come out and to not give him an opportunity to defend himself
against any of the 18 false claims that were presented as facts by the New York Post
and its reporter Boniello.

119. These actions were taken with extreme malice in order to hurt and break
Plaintiff. They were done overtly for the benefit of “Judge Judy’s son” (as they say in

the title), and m order to cause pain and suffering in James H. Brady.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests a speedy jury trial so bradys
causes of action against Defendants Kathianne Boniello and the New York Post
Requiring Defendant to i) publish a full retraction of the article, and ii) removing
all traces of defamatory article from their website;
1) Compensatory damages for reputation harm, emotional distress, and
mental anguish caused the Defendants’ false attacks;

2) Punitive damages:

49
Case 7:21-cv-03482-CS Document1 Filed 04/20/21 Page 50 of 50

a. to deter the New York Post from ever again engaging in false,
reckless, malicious, and agenda driven attacks against a private
citizen;

b. to deter Kathianne Boniello from inserting false and extraneous
and agenda-driven assertions into what is supposed to be
objective reporting;

3) For pre-judgment and post-judgment interest;

4) And any such further relief as this Court deems just and proper.

JURY DEMAND

Plaintiff demands trial by jury on all claims and issues so triable.
DATED: April 20, 2021
Respectfully submitted,

on bro’)

James Brady, Pro se rrainthy
510 Sicomac Avenue .
Wyckoff, NJ 07481.
bradyny@email.com

50
